— Appeal from a decision of the Workers’ Compensation Board, filed September 24,1982, as amended by a decision filed January 25, 1983, which awarded claimant benefits. Claimant, a volunteer fireman, was injured at the firehouse after returning from the scene of a fire. The injury occurred when he fell from a ladder while removing some cots from a storage area which he had received permission to borrow for his own personal use. The board determined that the injury was a result of a compensable accident and this appeal ensued. The only issue raised upon appeal is whether that determination is supported by substantial evidence. The carrier contends that claimant’s injury resulted from a personal act after claimant completed his firemanic duties. Claimant testified that there were still some minor cleanup duties at the firehouse which were to be performed at the time of his injury. In our view, the record adequately supports the determination that claimant’s injury and disability occurred in the line of duty and is compensable (Matter of Rigali v Town of Colonie, 47 AD2d 507; Matter of Rescigno v Town of Eastchester, 21 AD2d 923, mot for Iv to app den 14 NY2d 489). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Mikoll and Levine, JJ., concur.